FILE COPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




4/24/2015                                                      COANo. 12-13-00253-CR
SULLIVAN, JOSEPH EDWARD Tr. Ct. No. 007-1018-12                          PD-0270-15
The Appellant's Petition for Discretionary Review has this day been filed. [The
Court requires ten copies of this document to be filed in this office within three (3)
days pursuant to Rule 9.3(b). Failure to send copies will result in the refusal of the
petition.]
                                                                           Abel Acosta, Clerk

                              12TH COURT OF APPEALS CLERK                                                -n
                                                                                                     _•. |—
                                                                                 o
                              CATHY LUSK                                                             K m
                                                                                                     =r o
                                                                                 5 J
                              1517 W. FRONT, ROOM 354
                                                                                              "n

                              TYLER, TX 75701                                        V
                                                                                                "S
                                                                                                     3a   30
                                                                                         >5          •a   —i
                              * DELIVERED VIA E-MAIL *                                        IV5    § O
                                                                                 J^ i*o              M    TI
                                                                                         c
                                                                                              Ol     W >
                                                                                 nU^
                                                                                 ^\                  D    "V
                                                                                     X^              m    T>
                                                                                                     =,* m
                                                                             '           j           _>   r„

                                                                                      1                   o